Citation Nr: 0215695	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-24 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 19, 1998, 
for the award of service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1946.

This appeal originates from an August 2000 rating decision in 
which the RO granted service connection for a seizure 
disorder and assigned a 10 percent evaluation, effective June 
19, 1998.  The veteran submitted a notice of disagreement in 
October 2000 and a statement of the case was issued in 
December 2000.  The veteran perfected his appeal to the Board 
of Veterans' Appeals (Board) in December 2000.

In August 2002, the veteran presented testimony before the 
undersigned Board member at a hearing in Washington, D.C.  
The transcript of the hearing has been made a part of the 
record. 


FINDINGS OF FACT

1.  In January 1947, the veteran filed a claim for service 
connection for a nervous condition.

2.  In January 1947, the RO awarded service connection for 
psychoneurosis, anxiety state, and assigned a 50 percent 
evaluation, effective December 23, 1946.

3.  On June 19, 1998, the veteran filed a claim for service 
connection for a seizure disorder.

4.  No earlier clam for service connection for a seizure 
disorder is shown.



CONCLUSION OF LAW

The criteria for an effective date earlier than June 19, 
1998, for the award of service connection for a seizure 
disorder, have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the December 2000 statement of the case, and various 
correspondence from the RO, the veteran and her 
representative have been notified of the law and regulations 
governing entitlement to the benefits she seeks, the evidence 
which would substantiate her claim, and the evidence which 
has been considered in connection with her appeal.  Also, in 
a letter dated in December 2001, the RO specifically informed 
the veteran of the VCAA and VA's duty to assist under the new 
law.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  In this regard, the RO 
arranged for the veteran's claims file to be reviewed by a VA 
examiner, and obtained VA outpatient treatment records from 
the VA medical facility identified by the veteran.  The Board 
notes that neither the veteran nor his representative has 
identified any existing pertinent evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.




II.  Background

The veteran's service medical records show that he was 
hospitalized in July 1946 for anxiety neurosis and there were 
no neurological findings at that time.  A Report of Board of 
Medical Survey dated in September 1946 shows that the veteran 
had complaints of nervousness, tremulousness and startle 
reaction since combat in Iwo Jima.  His chief complaint while 
under study in the hospital was that he dropped articles when 
he was nervous.  The Board of Medical Survey determined that 
the veteran's condition made him unfit for duty and 
recommended that he be discharged from service.

In an initial claim for compensation benefits in January 
1947, the veteran requested service connection for a nervous 
condition which he described as involving sleep difficulty, 
trembling of hands, arms and legs, jumpy, restlessness, 
tense, inability to relax or hold things steady, weak legs 
and difficulty concentrating.

In a January 1947 rating decision, the RO granted service 
connection for psychoneurosis, anxiety state, and assigned a 
50 percent evaluation, effective December 23, 1946.

At a VA examination in August 1948, the veteran complained of 
a contagious cough, headaches and chest pain.  He did not 
report any neurological symptoms nor were any neurological 
findings made.

A VA neuropsychiatric examination report dated in January 
1949 shows that a cursory neurological examination was 
negative.  The veteran was diagnosed as having anxiety 
reaction, chronic, moderate, manifested by insomnia, 
complaints referable to the musculoskeletal system, feelings 
of guilt, inadequacy, indecisiveness and depression.  

On file is a March 1949 note from Eugene M. Jones, M.D., who 
said that the veteran had been under his care since February 
1947 for anxiety neurosis.

During a VA examination in April 1949, the veteran complained 
that he had no control of his hands, arms and sometimes his 
legs in the mornings and some afternoons.  Examination of the 
nervous systems revealed that the veteran's eyes and knees 
reacted normally.  

A neuropsychiatric examination was performed in April 1949 
revealing negative neurological findings on examination.  
There was no tremor to the outstretched hands.  The veteran 
was diagnosed as having anxiety reaction.

A VA psychiatric summary dated in January 1950 shows that the 
veteran had marked tremor and reflects a diagnosis of anxiety 
reaction, moderately severe.

A neurological evaluation performed during a VA examination 
in May 1953 was negative.  The veteran was diagnosed as 
having anxiety reaction manifested by mild tremor of the 
hands.

The veteran underwent another VA neuropsychiatric examination 
in April 1955 at which time he reported losing control of his 
arms and legs and that his arms and legs "jerk out" for no 
apparent reason.  He also reported that he lost consciousness 
about eight months earlier at which time he wet himself, but 
did not bite his tongue or cheek.  The examiner noted the 
complexity of the veteran's symptomatology and opined that it 
represented, to a certain extent, some anxiety and conversion 
manifestations, possible some disassociation.  He said that 
"all in all one gets the impression here of a mixed 
psychoneurosis." 

In April 1956, the RO received a letter from Eugene M. Jones, 
M.D., in which the doctor indicated that he had seen the 
veteran at various times since 1947 and that the veteran was 
suffering from anxiety neurosis that was severe, which at 
times led to attacks of unconsciousness and loss of work.  He 
said that the frequency of the attacks varied, and there had 
been no apparent improvement.  The RO also received a similar 
statement in April 1956 from J. E. Newhouse, M.D., that was 
dated in March 1956.

An electroencephalographic (EEG) report dated in May 1957 
shows abnormal results and notes that the veteran had been 
diagnosed for years as having anxiety reaction.  It also 
notes that a local private neurologist, Dr. Mitchell, 
suspected petit mal and that the veteran had recently been 
given Dilantin and Phenobarbital.

A VA neurological examination report dated in June 1957 
contains a diagnosis of encephalopathy, right cerebral 
hemisphere, manifested by akinetic tonic type epileptic-form 
seizures, early A.M. shortly after arising only, no diurnal 
attacks, occasional nocturnal attacks.  The examiner stated 
that medical records revealed no mention or complaints 
concerning this condition prior to 1955 and it could be 
assumed that the condition was not present before 1953, and 
was incurred sometime between 1953 and 1955.  He added that 
the medical records in the claims file, to include 
hospitalization and military service records, should be 
reviewed to ascertain whether or not the condition had been 
confused with a neurotic tendency since that time.

In October 1991, the veteran was evaluated at a VA medical 
facility for seizures.  It is noted that the veteran had a 
history of partial epilepsy with secondary generalization 
since the 1940s and had been seizure-free for eight years.  

On June 19, 1998, the RO received a statement from the 
veteran's accredited representative stating that the veteran 
believed that his condition of anxiety disorder had been 
misdiagnosed and that it was in fact a seizure disorder.  He 
requested that the veteran's medical history and claims file 
be reviewed by a VA examiner for appropriate diagnosis and 
evaluation of the veteran's service-connected disability.

VA treatment records received in July 1998 show that the 
veteran had been prescribed Dilantin in 1968.  These records 
also show that the veteran underwent a neurology consultation 
in August 1985 and had a noted history of having developed 
grand mal seizures in service in 1944, as a result of 
"several head injuries."  Neurological examination was 
within the normal range and psychiatric examination was 
compatible with anxiety reaction associated with seizure 
disorder, grand mal.  A diagnostic impression was given of 
anxiety reaction with convulsive disorder, grand mal.

In an April 1999 rating decision, the RO denied the veteran's 
claim of service connection for a seizure disorder.

In November 1999, the RO received what appears to be journal 
entries by the veteran during service.  In one entry the 
veteran states that he had been treated for nerves for weeks, 
but was "OK now."  He also stated that he was taking 
Phenobarbital tablets which was "some kind of narkotic (sic) 
for sleeping."

In November 1999, a VA neurologist issued an opinion 
regarding the etiology of the veteran's seizure disorder 
based on a review of his claims folder.  The examiner made 
note of the veteran's complaint on his 1946 claim of 
trembling of the hands, arms and legs, and said that the 
history of described seizures in conjunction with the 
definitely abnormal EEG documented that the veteran 
definitely did have a seizure disorder.  He said that by 
history if began during service.  He also said that he was 
unable to find definite documentation of that fact, but that 
it seemed more likely than not that the veteran did in fact 
begin to suffer from seizures during his time in service and 
that he continued to have a seizure disorder controlled by 
medication.

In a March 2000 addendum opinion, the VA neurologist made 
specific reference (as requested by the RO) to the June 1957 
neurological examination report suggesting that symptoms had 
not been present until 1955, and went on to note that even 
though a diagnosis of epilepsy had not been made by the 1957 
examiner, the veteran did complain of jerking movements of 
his arms and legs.  He opined that it was at least as likely 
as not that the veteran did, in fact, suffer from epilepsy 
during service.

In an August 2000 rating decision, the RO granted service 
connection for a seizure disorder and assigned a 10 percent 
evaluation, effective June 19, 1998.

In September 2000, the veteran's VA neurologist said that the 
veteran had idiopathic generalized epilepsy and began having 
seizures at 18 years of age while in service.  She said that 
this epileptic syndrome was not well characterized in the 
scientific literature until the 1950's and that his seizures 
had not been diagnosed or treated for several years.

The veteran's representative submitted a statement to the RO 
in November 2000 relaying the veteran's contention that the 
effective date for his seizure disorder should be December 
23, 1946 (the day following his service discharge).

During a hearing before the undersigned Board Member in 
August 2002, the veteran testified that he had had a seizure 
disorder since service and that the effective date for this 
disability should therefore go back to the date following his 
discharge from service.  He said that he finally filed a 
claim for his seizure disorder in 1998 because it was the 
only way to straighten out the payment of his medication.  
The veteran's representative seemed to recall that there was 
a M21-1 (Administrative Procedures) manual provision that 
charged VA with the responsibility of reviewing a veteran's 
service medical records and grant him service connection for 
anything that could be supported.  He asked that the Board 
consider that provision in determining the veteran's 
entitlement to an earlier effective date.

III.  Analysis

The veteran essentially contends that service connection for 
his seizure disorder should have an earlier effective date of 
December 23, 1946, which is the date following his discharge 
from service.  The Board finds, however, that neither the 
assertions of veteran and his representative, nor the medical 
evidence associated with the record, provide a basis for the 
assignment of an effective date for the award of service 
connection for a seizure disorder earlier than June 19, 1998.

The governing law and regulation clearly state that the 
effective date for a grant of service connection is the day 
following the date of separation from active service or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. §§ 5110(a),(b) (West 1991 & Supp. 
2002); 38 C.F.R. § 3.400(b)(2) (2001).

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155(a) 
(2001).  When determining the effective date of an award of 
compensation benefits, the Board is required to review all 
the communications in the file that could be interpreted to 
be a formal or informal claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992).

In the instant case, there is no evidence that the veteran 
filed a claim for service connection for a seizure disorder 
within one year after his separation from service.  On the 
contrary, a review of the record, including the veteran's own 
hearing testimony, reveals that he first filed a claim for 
service connection for a seizure disorder in June 1998.  
Although a retrospective review of the evidence of record by 
a VA examiner in November 1999 and March 2000 establishes 
that the veteran more likely than not had his seizure 
disorder since service, such an opinion does not entitle the 
veteran to an effective date any earlier than when he filed 
his June 1998 claim.  

The veteran's initial claim for service connection filed in 
January 1947 for a nervous condition, to include symptoms 
such as trembling of hands, arms and legs, cannot form the 
basis of the RO's subsequent grant in 2000 for service 
connection for a seizure disorder because the seizure 
disorder had not even been diagnosed at that point or for 
several years thereafter.  The first evidence that seizures 
were even suspected is found on a EEG report in May 1957 in 
which a local private neurologist, Dr. Mitchell, suspected 
petit mal.  This date is consistent with a VA neurologist's 
statement in September 2000 that the type of epileptic 
syndrome that the veteran has was not well characterized in 
the scientific literature until the 1950s, and that the 
veteran's seizures went undiagnosed and untreated for several 
years.  As previously stated, the fact that recent opinions 
link the veteran's seizure disorder to service based on a 
retrospective review of the record, does not satisfy the 
criteria for an earlier effective date since there is still 
no evidence that a claim for such a disorder was filed prior 
to June 1998.

The Board has considered the veteran's representative's 
request that consideration be given to an unidentified M21 
provision that charges VA with the responsibility of 
reviewing the veteran's service medical records and granting 
service connection for anything that can be supported in the 
record.  However, even assuming arguendo that the provision 
he is referring to is accurate, it still would not change the 
outcome of this claim since the veteran's service medical 
records make no reference to a seizure disorder.  Rather, the 
records clearly show that the veteran was diagnosed as having 
anxiety neurosis and was discharged from service due to this 
disability.  Indeed, based on a review of these records in 
January 1947, the RO granted service connection for anxiety 
neurosis.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a newly diagnosed 
disorder, whether or not medically related to a previously 
diagnosed disorder, cannot be the same claim when it has not 
been previously considered.  Ephraim v. Brown, 82 F. 3d 399, 
401 (Fed. Cir. 1996) (finding that service connection for 
PTSD was a separate and new claim from a previously filed 
claim for service connection for depressive neurosis).  See 
also Patton v. West, 12 Vet. App. 272, 278 (1999).  
Similarly, in this case, the veteran's seizure disorder is a 
newly diagnosed disorder and since it was not initially 
considered, it cannot be the same claim as the initial claim 
for a nervous condition filed in January 1947.

For all the foregoing reasons, the Board concludes that the 
record presents no legal basis for assignment of an effective 
date for the award of service connection for a seizure 
disorder prior to June 19, 1998.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

An effective date earlier than June 19, 1998, for the award 
of service connection for a seizure disorder is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

